DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 16/801,868, last communication received on 05/03/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 and 05/02/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 12, and 18 are objected to because of the following informalities:  “a temporal/spatial reasoning cognitive skill” (emphasis added).  It is not clear “/” represents “and” or “or.”  Examiner assumes “/” represents “or” for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0158671 A1 to Feast (hereinafter Feast) in view of U.S. Patent Application Publication 2017/0091663 A1 to Sanchez et al. (hereinafter Sanchez).

As to claim 13, Feast teaches a non-transitory, computer-readable storage medium embodying computer program code (a non-transitory computer readable storage medium, a processor executing instructions out of a memory may also receive requests from computing devices via a first type of communication channel, Feast, [0007]-[0010], Abstract), the computer program code comprising computer executable instructions configured for:
receiving data from a plurality of data sources (a requestor (e.g., a customer, prospective customer, member etc.) 180 may send a communication request (e.g. data) to the contact center over a network through a channel (e.g., voice, fax, SMS, web etc.) 190 using a communication device (not illustrated in FIG. 1) that may be a computing device (e.g., laptop, computer, tablet), mobile device, telephone, computer, voice over internet protocol (VoIP) phone, or the like, that may be associated with the individual, Feast, [0038]-[0040]);
processing the data from the plurality of data sources via an augmented intelligence system, the augmented intelligence system executing on a hardware processor of an information processing system (The routing of communications may be accomplished by transmitting information about the requestor and other communication request information to the AIS 150. AIS 150 may include one or more data analytics engines that process or otherwise utilize transmitted information along with other historical and/or streaming data to compute emotional exhaustion metrics for the requestor and/or the one or more human agents in the contact center, Feast, [0046]-[0047], [0090]-[0093]), the augmented intelligence system and the information processing system providing a cognitive computing function (FIG. 6 illustrates a set of exemplary steps that may be performed by learning module software (e.g. cognitive computing function) consistent with the present disclosure. One skilled in the art will appreciate that, for this and other processes and methods disclosed herein, the functions performed in the processes and methods may be implemented in differing order, Feast, [0122]-[0128]).
Feast does not explicitly discloses the cognitive computing function comprising a cognitive agent, the cognitive agent being composed via a cognitive agent composition platform.
Sanchez discloses a cognitive computing function comprising a cognitive agent (the CILS agents lifecycle 602 may include implementation of a sourcing 318 agent, an enrichment 425 agent, a bridging 429 agent, an insight 433 agent, a destination 336 agent, and a learning 434 agent, Sanchez, [0114]-[0115], Fig. 6-7), the cognitive agent being composed via a cognitive agent composition platform (the hybrid cloud infrastructure 740 includes a cognitive cloud management 342 component, a hosted 704 cognitive cloud environment, and a private 706 network environment. As shown in FIG. 7, the hosted 704 cognitive cloud environment includes a hosted 710 cognitive platform, such as the cognitive platform 310 shown in FIGS. 3, 4a, and 4b, Sanchez, [0116]-[0120]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.
Feast-Sanchez discloses the cognitive agent performing a task, the cognitive agent performing the task with non-specific guidance from a user, the cognitive agent learning from each interaction with the data and the user (The routing of communications may be accomplished by transmitting information about the requestor and other communication request information to the AIS 150. AIS 150 may include one or more data analytics engines that process or otherwise utilize transmitted information along with other historical and/or streaming data to compute emotional exhaustion metrics for the requestor and/or the one or more human agents in the contact center, Feast, [0046]-[0047], [0090]-[0093]); and,
using the cognitive agent to generate a cognitive insight, the cognitive agent comprising a deployable module, the deployable module comprising logic, data and models for implementing an augmented intelligence operation (one or more data analytics engines that process or otherwise utilize transmitted information along with other historical and/or streaming data to compute emotional exhaustion metrics for the requestor and/or the one or more human agents in the contact center, Feast, [0046]-[0047], [0090]-[0093]; also disclosed in Sanchez, [0114]-[0115], Fig. 6-7).

As to claim 14, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 13. Sanchez further discloses the cognitive agent composition platform comprises a cognitive agent composition user interface, the cognitive agent composition user interface being implemented to provide a visual representation of individual operations associated with composition of a particular cognitive agent (the application accelerators 306 include widgets, user interface (UI) components, reports, charts, and back-end integration components familiar to those of skill in the art. It will be appreciated that many such application accelerators 306 are possible and their provided functionality, selection, provision and support are a matter of design choice. As such, the application accelerators 306 described in greater detail herein are not intended to limit the spirit, scope or intent of the invention, Sanchez, [0065]-[0066], [0055]-[0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to provide intuitive means for user to configure the system and review results.

As to claim 15, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the cognitive agent comprises an integration layer (application accelerator 306 and cognitive platform 310, Sanchez, [0055]-[0058], Fig. 3), the integration layer being implemented to provide of data to a particular cognitive agent from the plurality of data sources and a user interface (the sourcing 318 agent is implemented to source a variety of multi-site, multi-structured source streams of data described in greater detail herein. These sourced data streams are then provided to an enrichment 425 agent, which then invokes an enrichment component to perform enrichment operations to generate enriched data streams, likewise described in greater detail herein, Sanchez, [0114]-[0115], Fig. 6-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.

As to claim 16, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 15. Sanchez further discloses the integration layer comprises cognitive agent user interface module, the cognitive agent user interface module being implemented to provide a user interface to a particular cognitive agent, the user interface comprising at least one of a web user interface, a mobile device user interface and a stationary device user interface (Sanchez, [0065]-[0066], [0055]-[0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to provide intuitive means for user to configure the system and review results.

As to claim 17, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the cognitive agent is composed of a cognitive skill (the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights, Sanchez, [0034]-[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.

As to claim 18, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 17, wherein: the cognitive skill comprises at least one of a semantic analysis cognitive skill, a goal optimization cognitive skill, a collaborative filtering cognitive skill, a common sense reasoning cognitive skill, a natural language processing cognitive skill, a summarization cognitive skill, a temporal/spatial reasoning cognitive skill and an entity resolution cognitive skill (the CILS 118 is implemented to incorporate a variety of processes, including semantic analysis 202, goal optimization 204, collaborative filtering 206, common sense reasoning 208, natural language processing 210, summarization 212, temporal/spatial reasoning 214, and entity resolution 216 to generate cognitive insights, Sanchez, [0034]-[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.

As to claim 19, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142, Sanchez, [0027], [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.

As to claim 20, Feast-Sanchez discloses the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (In these and other embodiments, the CILS 118 may likewise comprise invention modules 120. In one embodiment, the information processing system 100 is able to download the CILS 118 from the service provider server 142. In another embodiment, the CILS 118 is provided as a service from the service provider server 142, Sanchez, [0027], [0021]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use agents or modules to perform specific tasks as taught by Sanchez to modify the on-transitory computer-readable storage medium of Feast in order to efficiently process large quantities of data within tolerable time intervals.

As to claims 1-12, the same reasoning applies mutatis mutandis to the corresponding method claims 1-6 and system claims 7-12 (Note: processor and non-transitory, computer-readable storage medium are disclosed in Feast, [0008]-[0009]. Further note “a processor executing instructions out of a memory” in Feast, [0008]-[0009], so a processor is connected to the memory, so data bus is disclosed). Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feast in view of Sanchez.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5/12/2022